Per Curiam.

The issue presented is whether the department had a right to perfect an appeal under R.C. 119.12 to the court of appeals. Since the trial court’s ruling was based solely on the evidence and did not involve a question of law, we hold that the appellate court was correct in dismissing the appeal.
With respect to an appeal in this situation, R.C. 119.12 states:
“* * * Such appeal by the agency shall be taken on questions of law relating to the constitutionality, construction, or interpretation of statutes and rules of the agency, and in such appeal the court may also review and determine the correctness of the judgment of the court of common pleas that the order of the agency is not supported by any reliable, probative, and substantial evidence in the entire record. * * *”
The clear language of the provision allows an agency the right to ap*227peal only on questions of law pertaining to state statutes as well as rules and regulations which were promulgated by the agency. Katz v. Dept. of Liquor Control (1957), 166 Ohio St. 229 [2 O.O.2d 54]; A. B. Jac., Inc. v. Liquor Control Comm. (1972), 29 Ohio St. 2d 139 [58 O.O.2d 342]; Rrawu, Inc. v. Liquor Control Comm. (1976), 46 Ohio St. 2d 436 [75 O.O.2d 494]; In re Dismissal of Mitchell (1979), 60 Ohio St. 2d 85 [14 O.O.3d 307]. Once the appeal is perfected on these grounds, the appellate court has jurisdiction to review the lower court’s ruling as to the particular question of law and whether it is supported by any reliable, probative and substantial evidence. Katz, supra.
The department contends that the trial court misconstrued R.C. 124.321 by ruling that it did not satisfy the requirements of the statute in abolishing appellee’s position of employment. Thus, counsel for the department argues that the appeal involved a question of law concerning the correct interpretation of the statute.
Upon review of the trial court’s judgment entry, we conclude that the decision was made entirely upon the evidence and did not involve an interpretation of R.C. 124.321. The court addressed the specific issue of whether the evidence supported the board’s conclusion. This was clearly a determination concerning the facts, not a question of law.
While the entry mentioned R.C. 124.321, it did so only for purposes of listing the statutory reasons necessary for justifying job abolishment. There was no issue involving statutory interpretation before the court. The mere allusion to a statute, without more, does not provide an agency with the right to appeal under R.C. 119.12. In re Lauderbach (1978), 63 Ohio App. 2d 157 [17 O.O.3d 362],
Finally, the department argues that our prior decisions in A. B. Jac., supra, and Rrawu, supra, mandate a different result here. These cases, however, can be easily distinguished as each involved an interpretation of a statute where the facts had been stipulated by the parties. In the case sub judice, the crux of the controversy surrounds an interpretation of the facts and whether they support the board’s ruling. Therefore, the aforementioned cases have no precedential value.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Sweeney, Locher, Holmes, Douglas and Wright, JJ., concur.
Celebrezze, C.J., and C. Brown, J., dissent.